Case 1:20-cv-00865-LO-JFA Document 43 Filed 04/16/21 Page 1 of 15 PageID# 231



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division



   Potomac Auto Mall Holdings,Inc.,

                         Plaintiff,
                                                               Case No. l:20-cv-865
           V.                                                  Hon. Liam O'Grady

   Blue Clover Financial,LLC,et ai.

                         Defendants.


                          MEMORANDUM OPINION & ORDER


       Before the Court is Defendants' Rule 12(b)(6) motion to dismiss Plaintiffs complaint.

See Dkt. 36. For the reasons set forth below. Defendants' motion is GRANTED IN PART and

DENIED IN PART.


                                        I.     BACKGROUND


          a. The parties

       PlaintiffPotomac Auto Mall Holdings, Inc. is a limited liability company based in

Virginia and wholly owned by Jason Brown,a citizen of Virginia. Dkt. 1, at 2,^ 4-5.

Defendant Blue Clover Financial, LLC("Blue Clover")is a limited liability company with its

principal place of business in Florida. Id. H 7. Defendant Anthony Ricciardo, a citizen of

Florida, is the principal and controlling member of Blue Clover. See id. ^^8-11.

           b. The parties' dealings

       In 2018, Plaintiff sought to "purchase and develop real property in Virginia" from a third-

party buyer, Guy Travers. Id. at 3-4,        14, 25. Ricciardo learned of Plaintiffs endeavor

through a mutual acquaintance, and initiated contact with Plaintiff by phone during January 2018
Case 1:20-cv-00865-LO-JFA Document 43 Filed 04/16/21 Page 2 of 15 PageID# 232
Case 1:20-cv-00865-LO-JFA Document 43 Filed 04/16/21 Page 3 of 15 PageID# 233
Case 1:20-cv-00865-LO-JFA Document 43 Filed 04/16/21 Page 4 of 15 PageID# 234
Case 1:20-cv-00865-LO-JFA Document 43 Filed 04/16/21 Page 5 of 15 PageID# 235
Case 1:20-cv-00865-LO-JFA Document 43 Filed 04/16/21 Page 6 of 15 PageID# 236
Case 1:20-cv-00865-LO-JFA Document 43 Filed 04/16/21 Page 7 of 15 PageID# 237
Case 1:20-cv-00865-LO-JFA Document 43 Filed 04/16/21 Page 8 of 15 PageID# 238
Case 1:20-cv-00865-LO-JFA Document 43 Filed 04/16/21 Page 9 of 15 PageID# 239
Case 1:20-cv-00865-LO-JFA Document 43 Filed 04/16/21 Page 10 of 15 PageID# 240
Case 1:20-cv-00865-LO-JFA Document 43 Filed 04/16/21 Page 11 of 15 PageID# 241
Case 1:20-cv-00865-LO-JFA Document 43 Filed 04/16/21 Page 12 of 15 PageID# 242
Case 1:20-cv-00865-LO-JFA Document 43 Filed 04/16/21 Page 13 of 15 PageID# 243
Case 1:20-cv-00865-LO-JFA Document 43 Filed 04/16/21 Page 14 of 15 PageID# 244
Case 1:20-cv-00865-LO-JFA Document 43 Filed 04/16/21 Page 15 of 15 PageID# 245
